

116 HR 5793 IH: Border Visibility and Security Act
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5793IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Roy (for himself and Mr. McClintock) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure operational control of the southwest border, and for other purposes.
	
 1.Short titleThis Act may be cited as the Border Visibility and Security Act. 2.DefinitionsIn this Act:
 (1)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection. (2)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367).
 (3)SecretaryThe term Secretary means the Secretary of Homeland Security. (4)Situational awarenessThe term situational awareness has the meaning given such term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
 3.Strengthening the requirements for border security technology along the southern borderSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended—
 (1)in subsection (a)— (A)by inserting and border technology before in the vicinity of; and
 (B)by striking illegal crossings in areas of high illegal entry into the United Sates and inserting , impede, and detect illegal activity and entry into the United States; (2)in subsection (b)—
 (A)in the heading by striking road improvements and inserting navigable roads; and (B)by adding at the end the following new paragraph:
					
						(5)Additional navigable roads along the southwest border
 (A)Navigable road definedIn this subsection, the term navigable road means a contiguous, navigable road. (B)Navigable roadsIn carrying out subsection (a), the Secretary of Homeland Security shall construct a navigable road along not less than 700 miles of the southwest border where most practical and effective to gain operational control of the southwest border.
 (C)Priority areasIn carrying out this paragraph, the Secretary of Homeland Security shall— (i)identify the 700 miles, or other mileage determined by the Secretary, along the southwest border where a navigable road would be most practical and effective in deterring smugglers and aliens attempting to gain illegal entry into the United States; and
 (ii)not later than December 31, 2020, complete construction of a navigable road along the miles identified under clause (i).
								(D)Consultation
 (i)In generalIn carrying out this paragraph, the Secretary of Homeland Security shall consult with the Secretary of the Interior, the Secretary of Agriculture, States, local governments, Indian Tribes, and property owners in the United States to minimize the impact on the environment, culture, commerce, and quality of life for the communities and residents located near the sites at which navigable roads are to be constructed.
 (ii)Savings provisionNothing in this subparagraph may be construed to— (I)create or negate any right of action for a State, local government, Indian Tribe, or other person or entity affected by this subsection; or
 (II)affect the eminent domain laws of the United States or of any State.; (3)in subsection (c)(1), by inserting and, pursuant to subsection (d), the installation, operation, and maintenance of technology, after barriers and roads; and
 (4)by adding at the end the following new subsections:  (e)Installation, operation, and maintenance of technology (1)In generalNot later than January 20, 2021, the Secretary of Homeland Security, in carrying out subsection (a), shall deploy the most practical and effective technology available along the United States border for achieving situational awareness and operational control of the border.
 (2)Technology definedIn this subparagraph, the term technology includes border surveillance and detection technology, including— (A)radar surveillance systems;
 (B)Vehicle and Dismount Exploitation Radars (VADER); (C)3-dimensional, seismic acoustic detection and ranging border tunneling detection technology;
 (D)sensors; (E)unmanned cameras;
 (F)man-portable and mobile vehicle-mounted unmanned aerial vehicles; and (G)any other devices, tools, or systems found to be more effective or advanced than those specified in subparagraphs (A) through (F).
 (f)DefinitionsIn this section, the term situational awareness has the meaning given the term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328)..
			4.Comprehensive southern border strategy
 (a)In generalNot later than 12 months after the date of the enactment of this section, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive Southern border strategy.
 (b)ContentsThe strategy submitted under subsection (a) shall include— (1)a list of known physical barriers, technologies, tools, and other devices that can be used to achieve and maintain situational awareness and operational control along the southern border;
 (2)a projected per mile cost estimate for each physical barrier, technology, tool, and other device included on the list required under paragraph (1);
 (3)a detailed account of which type of physical barrier, technology, tool, or other device the Department believes is necessary to achieve and maintain situational awareness and operational control for each liner mile of the southern border;
 (4)an explanation for why such physical barrier, technology, tool, or other device was chosen to achieve and maintain situational awareness and operational control for each linear mile of the southern border, including—
 (A)the methodology used to determine which type of physical barrier, technology, tool, or other device was chosen for such linear mile;
 (B)an examination of existing manmade and natural barriers for each linear mile of the southern border; and
 (C)the information collected and evaluated from— (i)the appropriate U.S. Customs and Border Protection Sector Chief;
 (ii)the Joint Task Force Commander; (iii)the appropriate State Governor;
 (iv)local law enforcement officials; (v)private property owners; and
 (vi)other affected stakeholders; (5)a per mile cost calculation for each linear mile of the southern border given the type of physical barrier, technology, tool, or other device chosen to achieve and maintain operational control for each linear mile; and
 (6)a cost justification for each time a more expensive physical barrier, technology, tool, or other device is chosen over a less expensive option, as established by the per mile cost estimates required in paragraph (2).
				5.Eradication of cane along the Rio Grande river
 (a)In generalThe Secretary of Homeland Security shall take such actions as may be necessary, including through cooperation with appropriate Federal and State agencies, to permanently eradicate the cane, or Arundo donax, that grows along the Rio Grande river.
 (b)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this section. This section shall be carried out using amounts otherwise authorized.
			6.Funding
 (a)Use of certain forfeited criminal proceeds for border security measuresNotwithstanding any other provision of law, any illegally obtained profits resulting from any criminal drug trafficking enterprise led by Joaquin Archivaldo Guzman Loera (commonly known as El Chapo), which are criminally forfeited to the United States Government as a result of the conviction of Mr. Guzman Loera in Federal district court, shall be reserved for security measures along the border between the United States and Mexico, including to carry out this Act and the amendments made by this Act, for the purpose of furthering the Nation’s security.
 (b)Use of forfeited criminal proceeds of other convicted cartel membersNotwithstanding any other provision of law, any funds that are criminally forfeited to the United States Government as the result of a felony conviction in a Federal district court of a member of a drug cartel—an individual engaging in a continuing criminal enterprise involving knowingly and intentionally distributing a controlled substance, intending and knowing that such substance would be unlawfully imported into the United States from a place outside of the United States—shall be reserved for security measures along the border between the United States and Mexico, including to carry out this Act and the amendments made by this Act, for the purpose of furthering the Nation’s security.
			